Name: Commission Decision No 3017/76/ECSC of 8 December 1976 concerning the obligation of undertakings pursuing a production activity in the steel sector to supply certain data on deliveries of steel
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-12-14

 Avis juridique important|31976S3017Commission Decision No 3017/76/ECSC of 8 December 1976 concerning the obligation of undertakings pursuing a production activity in the steel sector to supply certain data on deliveries of steel Official Journal L 344 , 14/12/1976 P. 0024 - 0026 Greek special edition: Chapter 08 Volume 1 P. 0173 Spanish special edition: Chapter 08 Volume 2 P. 0048 Portuguese special edition Chapter 08 Volume 2 P. 0048 ++++COMMISSION DECISION NO 3017/76/ECSC OF 8 DECEMBER 1976 CONCERNING THE OBLIGATION OF UNDERTAKINGS PURSUING A PRODUCTION ACTIVITY IN THE STEEL SECTOR TO SUPPLY CERTAIN DATA ON DELIVERIES OF STEEL THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 47 THEREOF , WHEREAS THE COMMUNITY STEEL MARKET HAS BEEN AFFECTED SINCE THE BEGINNING OF 1975 BY A SEVERE DEPRESSION ; WHEREAS THE SITUATION AFTER A SLIGHT IMPROVEMENT DURING THE FIRST MONTHS OF 1976 HAS NOW BECOME VERY PRECARIOUS AGAIN ; WHEREAS IN THESE CIRCUMSTANCES IT IS INDISPENSIBLE THAT THE COMMISSION SHOULD HAVE READY ACCESS TO ALL THE INFORMATION NECESSARY TO BRING INTO OPERATION THE SPECIFIC MECHANISM DEVISED TO MEET CRISIS SITUATIONS ; WHEREAS THIS MECHANISM PROVIDES IN PARTICULAR FOR AN EXPANSION IN DEPTH OF THE QUARTERLY FORWARD PROGRAMMES TO GIVE A BREAKDOWN OF THE METRIC TONNAGE OF PRODUCTION OR DELIVERIES AND TO DETERMINE RATE OF ADJUSTMENT OF DELIVERIES TO FORESEEABLE DEMAND BY COUNTRY AND BY MAIN CATEGORY OF PRODUCTS ; WHEREAS THE COMMISSION PROPOSES TO TAKE INTO ACCOUNT THE DELIVERIES AND TO ESTABLISH FORWARD OBJECTIVES ON THE BASIS OF THE RATE OF ADJUSTMENT OF SUPPLY TO DEMAND ARISING FROM THE COMPARISON BETWEEN FORESEEABLE DEMAND AND DELIVERIES EFFECTED BY THE UNDERTAKINGS DURING REFERENCE PERIOD ; WHEREAS , IN ORDER TO ACCOMPLISH THIS TASK , IT IS NECESSARY THAT THE COMMISSION SHOULD HAVE ACCESS PERIODICALLY TO THE MOST RECENT DATA AND TO THE DATA COVERING A REFERENCE PERIOD CONCERNING DELIVERIES OF THE MOST IMPORTANT PRODUCTS ; WHEREAS IT IS THEREFORE NECESSARY TO MAKE IT COMPULSORY FOR UNDERTAKINGS PURSUING A PRODUCTION ACTIVITY IN THE STEEL SECTOR TO SUPPLY STATEMENTS , FOR AS LONG AS THE SITUATION SO REQUIRES OF THE LEVEL OF THEIR MONTHLY DELIVERIES OF THE ROLLED PRODUCTS IN QUESTION WITHIN THE COMMON MARKET AND OF THEIR EXPORTS TO THIRD COUNTRIES , TOGETHER WITH THE LEVEL OF SUCH DELIVERIES DURING A REFERENCE PERIOD ; WHEREAS THOSE UNDERTAKINGS WHOSE VOLUME OF PRODUCTION EXEMPTS THEM FROM PAYMENT OF THE LEVY MAY ALSO BE EXEMPTED FROM THE REQUIREMENTS OF THIS DECISION , HAS ADOPTED THIS DECISION : ARTICLE 1 UNDERTAKINGS PURSUING A PRODUCTION ACTIVITY IN THE STEEL SECTOR SHALL BE REQUIRED TO SUPPLY TO THE COMMISSION EACH MONTH , AS PROMPTLY AS POSSIBLE , STATEMENTS OF DELIVERIES OF THE MAIN STEEL PRODUCTS OR GROUPS OF PRODUCTS EFFECTED BY THEM WITHIN THE COMMON MARKET AND OF THEIR EXPORTS OF THESE PRODUCTS TO THIRD COUNTRIES . ARTICLE 2 MONTHLY STATEMENTS CONCERNING DELIVERIES WITHIN THE COMMON MARKET AND EXPORTS TO THIRD COUNTRIES MUST REACH THE COMMISSION BY , AT THE LATEST , THE 20TH OF EACH MONTH IN RESPECT OF DATA RELATING TO THE PREVIOUS MONTH . THE FIRST STATEMENT SHALL BE RETURNED BY 20 JANUARY 1977 , AT THE LATEST , IN RESPECT OF DATA RELATING TO DECEMBER 1976 . STATEMENTS SHALL BE MADE ON A STANDARD FORM , A SPECIMEN OF WHICH IS GIVEN IN ANNEX 1 TO THIS DECISION . ARTICLE 3 WHEN MAKING THE FIRST MONTHLY STATEMENT , FOR DECEMBER 1976 , UNDERTAKINGS SHALL BE REQUIRED ALSO TO STATE THE QUARTERLY DELIVERIES OF THE PRODUCTS IN QUESTION EFFECTED WITHIN THE COMMON MARKET AND TO THIRD COUNTRIES DURING THE FIRST HALF OF 1974 AND DURING 1976 . THIS STATEMENT SHALL BE MADE ON A STANDARD FORM , A SPECIMEN OF WHICH IS GIVEN IN ANNEX 2 TO THIS DECISION . ARTICLE 4 UNDERTAKING WHICH , BY VIRTUE OF DECISION NO 2/52 OF 23 DECEMBER 1952 AND DECISION NO 6/65 OF 17 MARCH 1965 , ARE EXEMPT FROM PAYMENT OF THE LEVY SHALL BE EXEMPT FROM THE REQUIREMENTS OF THIS DECISION . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 8 DECEMBER 1976 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ANNEX 1 EARLY STATISTICS ON DELIVERIES OF CERTAIN STEEL PRODUCTS WITHIN THE MEANING OF THE TREATY ESTABLISHING THE ECSC COUNTRY : ... WORKS : ... MONTH : ... COMPANY : ... LOCATION : ... ECSC LEVY NO : ... QUESTIONNAIRE TO BE RETURNED DULY COMPLETED BY , AT THE LATEST , THE 20TH OF EACH MONTH WITH FIGURES FOR THE PRECEDING MONTH ( 1 ) . UNIT : METRIC TON*TO THE COMMUNITY*TO THIRD COUNTRIES*TOTAL* *01*02* ( 01 + 02 ) * FINISHED ROLLED PRODUCTS OF ORDINARY STEEL : **** 1 . BEAMS ( WIDE FLANGED AND OTHER BEAMS , SECTIONS AND CHANNELS OF 80 MM AND OVER ) **** 2 . WIRE ROD**** 3 . REINFORCING BARS**** 4 . OTHER MERCHANT BARS**** 5 . HEAVY AND MEDIUM PLATE**** 6 . COLD REDUCED SHEET**** TOTAL 1 TO 6**** ( 1 ) INFORMATION TO BE SENT TO : - THE COMMISSION OF THE EUROPEAN COMMUNITIES , DIRECTORATE FOR STEEL , 200 RUE DE LA LOI , 1049 BRUSSELS ( TELEX 21877 COMEU B - TELEPHONE 735 00 40 ) ; - THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES , JEAN MONNET BUILDING , KIRCHBERG , LUXEMBOURG , PO BOX 1907 . NB : THE DEFINITION OF DELIVERIES AND PRODUCTS CORRESPONDS TO THAT IN QUESTIONNAIRE 2-71 A OF THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES ( 1 : LINES 104 + 105 ; 2 : LINE 107 ; 3 : LINE 108 ; 4 : LINE 109 ; 5 : LINES 112 + 113 + 115 ; 6 : LINE 116 ) . ANNEX 2 STATISTICS ON DELIVERIES OF CERTAIN STEEL PRODUCTS WITHIN THE MEANING OF THE TREATY ESTABLISHING THE ECSC EFFECTED DURING THE FIRST HALF OF 1974 AND DURING 1976 COUNTRY : ... WORKS : ... QUARTER ( 1 ) : ... COMPANY : ... LOCATION : ... ECSC LEVY NO : ... QUESTIONNAIRE TO BE RETURNED DULY COMPLETED BY , AT THE LATEST , 20 JANUARY 1977 ( 2 ) . UNIT : METRIC TON*TO THE COMMUNITY*TO THIRD COUNTRIES*TOTAL* *01*02* ( 01 + 02 ) * FINISHED ROLLED PRODUCTS OF ORDINARY STEEL : **** 1 . BEAMS ( WIDE FLANGED AND OTHER BEAMS , SECTIONS AND CHANNELS OF 80 MM AND OVER ) **** 2 . WIRE ROD**** 3 . REINFORCING BARS**** 4 . OTHER MERCHANT BARS**** 5 . HEAVY AND MEDIUM PLATE**** 6 . COLD REDUCED SHEET**** TOTAL 1 TO 6**** ( 1 ) QUESTIONNAIRE TO BE COMPLETED THE FIRST AND SECOND QUARTERS OF 1974 AND FOR EACH OF THE FOUR QUARTERS OF 1976 . ( 2 ) INFORMATION TO BE SENT TO : - THE COMMISSION OF THE EUROPEAN COMMUNITIES , DIRECTORATE FOR STEEL , 200 RUE DE LA LOI , 1049 BRUSSELS ( TELEX 21877 COMEU B - TELEPHONE 735 00 40 ) ; - THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES , JEAN MONNET BUILDING , KIRCHBERG , LUXEMBOURG , PO BOX 1907 . NB : THE DEFINITION OF DELIVERIES AND PRODUCTS CORRESPONDS TO THAT IN QUESTIONNAIRE 2-71 A OF THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES ( 1 : LINES 104 + 105 ; 2 : LINE 107 ; 3 : LINE 108 ; 4 : LINE 109 ; 5 : LINES 112 + 113 + 115 ; 6 : LINE 116 ) .